Title: To James Madison from George Washington, 13 February 1796
From: Washington, George
To: Madison, James


Dear Sir
13th. Feb: 1796.
I thank you for forwarding Mr. Campbells letter; & whenever I shall have the pleasure of seeing you (for I would not put you to the trouble of calling for that purpose only) I will converse with you upon the subject of it.

I confess, in the meantime, that I do not see upon what ground the application is made, to me. I can hardly suppose, Congress will disband the Troops now in Service, and supply their place with Militia; consequently, if the Western Posts are (when surrendered) to be garrisoned by the regular Troops, there could be no propriety in placing him over the heads of the Officers who belong to them. If on the other hand, this Service is to be performed by Militia—It does not lye with me to call, specially, on him or any other Militia Officer to command them. *In either case, I do not see the foundation of the application. Yours Affecty.
Go. Washington
